Title: From George Washington to William Washington, 8 January 1791
From: Washington, George
To: Washington, William

 

Dear Sir,
Philadelphia January 8th 1791.

I have had the pleasure to receive your letter of the 7th of November, and I beg you will be assured that I have a proper sense of your polite invitation to reside with you while in Charleston, if I should pay a visit to the southern States in the ensuing year.
It is my intention to visit the southern States next spring; provided the new Congress should not meet immediately on the rising of the present which will be on the 3rd of March—If it should not be in my power to leave this place by the middle of that month I must give up my tour for this season as setting out at a later period would bring me into the southern States in the warm and sickly months, a circumstance which I would wish by all means to avoid—But Sir, you will permit me to decline the acceptance of your polite invitation; for I cannot comply with it without involving myself in an inconsistency as I have determined to pursue the same plan in my southern that I did in my eastern visit; which was not to incommode any private family by taking up my quarters with them during my journey—I am persuaded you will readily see the necessity of this resolution both as it respects myself and others—It leaves me unembarrassed by engagements, and by a uniform adherence to it I shall avoid giving umbrage to any by declining all such invitations of residence.
The journey in the manner I shall make it would be too much for Mrs Washington, She will not therefore accompany me, but joins in compliments to Mrs Washington and yourself. With very great esteem and regard, I am dear Sir, Your most obedient Servant

G. Washington

